Appeal from an order of the Supreme Court, Onondaga County (Deborah H. Karalunas, J.), entered August 30, 2006. The order, among other things, directed petitioners in proceeding No. 1 to cease all car processing activities at a certain site and enjoined petitioners from interfering with the actions of respondent New York State Department of Environmental Conversation and its contractors in investigating and remediating certain sites.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Same memorandum as in Matter of Murtaugh v New York State Dept. of Envtl. Conservation (42 AD3d 986 [2007]). Present — Hurlbutt, J.P, Martoche, Smith, Fahey and Green, JJ.